EXECUTIVE EMPLOYMENT AGREEMENT




This Executive Employment Agreement is entered into on April __, 2011 (the
“Effective Date”), by and between Vu1 Corporation, a California corporation
having its principal executive office at 469 Seventh Avenue, Suite 356, New
York, NY 10018 (the “Company”), and Scott C. Blackstone, Ph.D., an individual
residing at _______________________________ (“Executive”).


1.           Employment.


(a) The Company hereby employs Executive and Executive hereby accepts employment
by the Company as its President and Chief Executive Officer.  The Executive
shall perform such executive and managerial duties and responsibilities
customary to his office and as are reasonably necessary to the operations of the
Company and as may be assigned to him from time to time by or under authority of
the Board of Directors of the Company (the “Board”).  Executive shall report to
the Board.


(b)  Executive agrees that, during the Employment Period (as defined below), he
will devote all of his normal working time and energies to his responsibilities
for the Company, and will faithfully and to the best of his ability, discharge
those duties to the reasonable satisfaction of the Board.  During the Employment
Period, Executive will not accept other gainful employment or become or remain
an officer or director of any other corporation, except that Executive may
continue to serve as the Chairman of the Board of Apollo Systems Inc. (but only
for so long as such company does not compete with any product or service of the
Company or its subsidiaries (as such products and services exist now at the
Effective Date or at any time during the Employment Period) or require in excess
of ten hours per month of Executive’s time), or otherwise with the prior consent
of the Board.


(c)   As a condition to the effectiveness of this Agreement, concurrently with
this Agreement, Executive shall execute and deliver to the Company the Executive
Nondisclosure, Nonsolicitation and Invention Assignment Agreement in the form
attached hereto as Exhibit A, which is part of this Agreement.


2.           Term.  Unless earlier terminated by either party, the term of this
Agreement shall be for a period of three (3) years, commencing on the Effective
Date (the “Employment Period”).


3.           Compensation.  During the term of this Agreement, the Company shall
pay or cause to be paid to Executive, and Executive shall accept in exchange for
the services rendered hereunder by him, the following compensation:


(a)           Base Salary.  Executive’s annual base salary (the “Base Salary”)
will be of $245,000, before all customary payroll deductions.  The Base Salary
shall be paid to Executive in substantially equal installments and at the same
intervals as other executives of the Company are paid, at a minimum of one
payment per calendar month.


 
 

--------------------------------------------------------------------------------

 
(b)           Stock Options.  Executive shall be granted as of the Effective
Date stock options to purchase 2,216,129 shares of Common Stock of the Company
(“Initial Grant”) under the Company’s 2007 Stock Compensation Plan, as amended
(the “Plan”), representing 2% of the Company’s outstanding shares of Common
Stock, at an exercise price equal to the closing market price of the Common
Stock as of the grant date. Such Initial Grant shall vest in equal monthly
installments over the Employment Period and shall have a term of five (5) years
after the Effective Date.


(c)          Incentive Compensation.  The Board and Executive agree that
Executive will be eligible for any cash performance-based incentive compensation
package established by the Compensation Committee of the Board from time to time
during the Employment Period.


4.           Benefits.


(a)           Health Benefits.  The Board and Executive agree that Executive
will be eligible for any health insurance plan established by the Company and
made available to other executive officers of the Company.  Upon such health
insurance plan being established, the Company shall provide Executive with
family coverage health insurance. Executive will be entitled to participate,
subject to and in accordance with applicable eligibility requirements, in fringe
benefit programs as shall be provided from time to time by, to the extent
required, action of the Board (or any person or committee appointed by the Board
to determine fringe benefit programs).


(b)           Business Expenses.  During the Employment Period, Executive shall
be reimbursed for all reasonable business expenses according to the Company’s
standard practices for expense reimbursement.  The Executive, as a condition
precedent to obtaining such payment or reimbursement, shall provide to the
Company any and all statements, bills or receipts evidencing the travel or
out-of-pocket expenses for which the Executive seeks payment or reimbursement,
and any other information or materials, as the Company may from time to time
reasonably request.


(c)           Vacation.  During the Employment Period, Executive shall be
entitled to three (3) weeks’ paid vacation. Executive agrees that no more than
ten (10) days of vacation will be used consecutively without prior consent of
the Company. Unused vacation time may be accrued during the term of this
Agreement, but in no event shall Executive accrue and carry over more than ten
(10) days of paid vacation.  Any unused vacation time above the amount that may
be carried over shall be paid in cash.


5.           Payments and Benefits Upon Termination.


(a)           Voluntary Resignation by Executive or Termination for Cause by the
Company.  Following termination of the Executive’s employment by Executive or by
the Company for Cause (as defined below), the Company shall pay Executive salary
due and owing as of the Executive’s last day of employment, plus any accrued but
unused vacation, less standard deductions, and shall reimburse Executive for any
outstanding expenses.  If Executive voluntarily resigns, dies, is Disabled or is
terminated by the Company for Cause, then Executive will have no further right
to the compensation set forth in Sections 3(a) and 3(c) hereof, and all of
Executive’s unvested stock options granted under Section 3(b) of this Agreement
shall be cancelled.  Additionally, if Executive voluntarily resigns within one
(1) year after the Effective Date, Executive’s right to the options described in
Section 3(b) shall be forfeited to the Company.


 
 

--------------------------------------------------------------------------------

 
(b)           Termination Without Cause or Following a Change of Control.  Upon
termination of Executive’s employment by the Company (i) for any reason other
than Cause or (ii) on or within 180 days after a Change of Control by the
Company of Executive, and in each case provided that the Executive signs a
release of all claims or potential claims against the Company, the Company shall
pay Executive an amount equal to six months of Executive’s annual Base Salary in
effect immediately prior to the date of Executive’s termination (the “Cash
Severance”), payable, at the Company’s discretion, in a lump sum or on the
Company’s regularly scheduled pay day(s).  All payments under this Section 5(b)
are subject to applicable federal and state payroll withholding or other
applicable taxes.


(c) Immediate Vesting of Options. Upon a termination covered by Section 5(b)
above, any and all stock options described in Section 3(b) or granted subsequent
to this Agreement that are not vested as of the date of termination shall vest
immediately and become exercisable effective with the date of such termination.


(d)           “Cause” Definition.  For purposes of this Agreement, “Cause”
means, in the Company’s sole determination using reasonable standards, the
occurrence of any of the following:  (i) the Executive's refusal to perform, or
Executive’s gross misconduct or negligence in the performance of, his duties and
responsibilities as President and Chief Operating Officer, or the breach by
Executive of any provision of this Agreement, but in each case, any occurrence
of “Cause” under this subsection 5(d)(i) will exist only if Executive has
received first written notice of the alleged misconduct, negligence, or breach
and has not performed the duties or responsibilities or cured the alleged breach
within the 20-day period following Executive’s receipt of the notice;
(ii) violation by Executive of a state or federal law, rule or regulation
involving the commission of a crime against the Company (including violation of
any statutory or common law duty of loyalty to the Company) or that is
potentially materially injurious to the Company, or any felony or any crime
involving moral turpitude, dishonesty or theft; (iii) any act of misconduct,
theft, misappropriation of Company property, moral turpitude, fraud, intentional
misrepresentation, bad faith or dishonesty by Executive; (iv) any act by
Executive that substantially materially injures or could reasonably be expected
to substantially materially injure the business or business relationships of the
Company; or (v) Executive’s inability to perform his duties because of sickness
or injury for more than 30 consecutive days.


(e)           “Change of Control” Definition.  For purposes of this Agreement,
“Change of Control” shall mean the occurrence of any of the following
events:  (i) the consummation of the sale or disposition by the Company of all
or substantially all the Company’s assets in one or a series of related
transactions; or (ii) the consummation of a merger or consolidation of the
Company or share exchange involving any other corporation, other than (A) a
merger, consolidation or share exchange which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(B) a merger effected solely for purposes of changing the domicile of the
Company.
 
 
 

--------------------------------------------------------------------------------

 

 
6.           Ability to Perform.  Executive hereby represents and warrants to
the Company that he is under no legal disability and has entered into no
agreements which in any way limit or render the Executive incapable of
performing his obligations under this Agreement or his fiduciary duties as the
President and Chief Operating Officer of the Company.  Executive further
covenants that he will not impair his ability to carry out his obligations under
this Agreement or his fiduciary duties as President and Chief Operating Officer
of the Company by entering into any agreement or in any way assisting others,
directly or indirectly, to enter into any agreement which will violate the
provisions of the agreement set forth in Exhibit A hereto.


7.           Indemnification. The Company shall include Executive in the
coverage provided by its existing indemnity insurance, which insures directors
and officers against any liability arising out of their employment by the
Company in the aggregate amount of $10,000,000.  In addition, the Company shall
indemnify Executive to the fullest extent permitted by California law,
consistent with the Company's Certificate of Incorporation and By-Laws.  Without
limiting the foregoing, the Company specifically agrees to indemnify and hold
harmless the Executive from and against any and all claims, losses or damages
and expenses (including reasonable attorneys, fees) judgments, fines,
settlements and other amounts actually incurred in connection with any
proceeding arising by reason of Executive's employment by the Company, including
any employment as a consultant or otherwise prior to the date of this
Agreement.  The scope of indemnification provided hereby includes, without
limitation, any loss of income or other consequential damages suffered by
Executive as a consequence of any claims made by any party or any ensuing claim
resolution process.  The Company shall advance to Executive any expenses
incurred in defending any such proceeding to the maximum extent permitted by
law.


8.           Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed there without giving effect to the principles
of conflicts of law.  The parties hereby consent and agree that the federal or
state courts of the State of New York (located in New York, New York) will have
jurisdiction to hear, determine and enforce any claims or disputes arising out
of or related to the provisions of this Agreement.


9.           Arbitration and/or Attorneys’ Fees. Any controversy or claim
arising from, out of or relating to this Agreement, or the breach hereof (other
than controversies or claims arising from, out of or relating to the provisions
in Exhibit A), shall be determined by final and binding arbitration in New York,
New York, in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association, by a panel of not less than three (3)
arbitrators appointed by the American Arbitration Association. The decision of
the arbitrators may be entered and enforced in any court of competent
jurisdiction be either the Company or the Executive.


 
 

--------------------------------------------------------------------------------

 
 
The parties hereto indicate their acceptance of the foregoing arbitration
requirement by initialing below.
 
______________________                                           _____________________
For the
Company                                                                For the
Executive

 
The substantially prevailing party in any arbitration litigation or similar
proceeding shall be entitled to recover from the other party all costs and
expenses, including reasonable attorneys’ fees and disbursements, in connection
with such litigation, arbitration or similar proceeding.


10.           Amendments; Waiver; Cure.  No amendment, waiver or modification in
whole or in part of this Agreement, or any term or condition of this Agreement,
shall be effective unless in writing and duly signed by the party sought to be
bound.  Any waiver of any breach of any provision hereof or any right or power
by any party on one occasion shall not be construed as a waiver of, or a bar to,
the exercise of such right or power on any other occasion or as a waiver of any
subsequent breach.


11.           Binding Effect; Successors.  This Agreement shall be binding upon,
inure to the benefit of and be enforceable by the Company and Executive and
their respective heirs, legal representatives, successors and assigns.


12.           Survival of Obligations.  The covenants and agreements set forth
in this Agreement (including Exhibit A hereto) shall survive any termination of
this Agreement and remain in full force and effect regardless of the cause of
the termination to the full extent necessary to protect the interest of the
party in whose favor they run.


13.           Assignability of Agreement.


(a)           By Executive.  Except as otherwise provided in this Agreement, the
Executive shall not be entitled to assign (voluntarily or involuntarily, by
operation of law or otherwise) any of his rights under this Agreement, nor
delegate any of his duties or obligations under this Agreement, without the
prior written consent of the Company.


(b)           By the Company.  The benefits hereunder with respect to the rights
of the Company to the services of the Executive may be assigned by the Company,
with the consent of the Executive, to any other Company or other business entity
which succeeds to all or substantially all of the business of the Company
through merger, consolidation, corporate reorganization or by acquisition of all
or substantially all of the assets of the Company or to a company controlled by
it, or controlling it, or under common control with it; provided, however, that
the obligations and liabilities of the Company under this Agreement shall be
binding upon any such successors in interest or transferees.


14.           Supersedes Other Agreements.  This Agreement supersedes and
replaces all prior negotiations, proposed agreements and agreements, written or
oral.


 
 

--------------------------------------------------------------------------------

 
 
15.           Counterparts.  This Agreement may be executed in two original
counterparts.  Both counterparts shall constitute one and the same Agreement.


EXECUTED by the parties hereto as of the date above:




EXECUTIVE:
                  Scott C. Blackstone, Ph.D.         COMPANY:            
VU1 CORPORATION
                 
 
By:
        Name:        Title:           


 
 

--------------------------------------------------------------------------------

 